DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (R.C.E.) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.

Claim Objections
Claim 10 is objected to because of the following informalities:  the word “slide” is missing the letter “l” in the claim limitation clause added May 10, 2022.  Appropriate correction is required.

Response to Amendment
This non-final Office Action is in response the R.C.E. filed June 7, 2022 requesting the Response After Final Action filed May 10, 2022 be entered and examination be continued.

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but are found unpersuasive.
Applicant argues, starting in the first full paragraph of the second page of the REMARKS section, the applied combination of references (U.S. Patent No. 5,450,756 to Kirii et al. (hereinafter KIRII) in view of South Korean Publication No. KR20110112508A of Ahn et al., hereinafter AHN) do not teach the inertial force calculator clause and press load calculator clause limitations of Claim 1.
In rebutting Examiner’s response in the Final Office Action of January 10, 2022 regarding what KIRII discloses regarding the inertial force calculator clause, Applicant asserts, starting at the bottom of the second page of the REMARKS, KIRII only statically balances the weight of the slide and die with the suspension force of cylinders 80 at top dead center, and does not adjust counterbalance during press operation, and therefore does not teach using the weight of the slide of the press in establishing the relationship between strain signals received from the strain gages and press load measurements provided by KIRII’s device as Examiner asserted.  Examiner respectfully disagrees.
While it is true col. 9, lines 1-23 of KIRII states an optimum force for counterbalancing the press slide is stored in machine data memory, KIRII regulates the counterbalancing of cylinders 80 during operation through control valve 86 as disclosed at col. 8, lines 6-23 and 58-68.  That is, an optimum force is determined and stored, as described in col. 9, lines 1-23, and that optimum force value is regulated during operation by adjusting the pressure in cylinders 80 through control valve 86, as described in col. 8, lines 6-23 and 58-68.  Col. 8, lines 19-20 state control valve 86 has the same function as control valve 72.  Col. 7, lines 48-49 states control valve 72 has the same function as valve 60.  Col. 7, lines 32-39 state valves 60 regulate cylinders 44 during operation.
Applicant next argues, starting in the first full paragraph of the third page of the REMARKS section, AHN fails to explicitly teach the arithmetic operation of the arithmetic unit 13, and does not teach that the arithmetic unit 13 calculates the slide inertial force as claimed because the mass and acceleration are not input to arithmetic unit 13 in AHN.  Examiner agrees AHN does not teach input of mass and acceleration into the arithmetic unit.
However, input of mass and acceleration into a calculator are not claimed in Claim 1.  The inertial force calculator clause of Claim 1 requires calculation without specification as to how the calculation is carried out.
Applicant next argues, starting near the bottom of the third page of the REMARKS section, KIRII does not disclose adjustment of the counterbalancing cylinders 80, and, accordingly, those skilled in the art would not have been motivated to apply the disclosure of AHN to KIRII.  Examiner respectfully disagrees.
As explained above, KIRII discloses establishing an optimum counterbalancing force value and storing it in machine data memory 104 (col. 9), and maintaining the optimum value during operation by regulating the force exerted by cylinders 80 through control valve 86 (col. 8).  The disclosure of regulating the force exerted by cylinders 80 would motivate a person of ordinary skill to account for the variations in force created by the inertia of the slide during operation as taught by AHN as previously explained.
Starting in the middle of the fourth page of the REMARKS section, Applicant next rebuts Examiner’s response made in the final Office Action of January 10, 2022, regarding Applicant’s assertion AHN merely describes the amount of deviation for the load of the slide and does not teach why the load of the slide is changed, by asserting Examiner’s reasoning was based upon improper hindsight.  Examiner respectfully disagrees.
The statement cited by Applicant was not used as the basis for rejecting the claim at issue.  The cited statement made by Examiner was a parenthetical aside, not relied upon as a basis for the rejection.  The reasoning for making the rejection is made plain: the why behind the change is not of importance for the teaching.  What matters is AHN does teach the load of the slide changes depending on the slide speed and provides an apparatus which compensates for it.
Starting in the first full paragraph of the fifth page of the REMARKS section, Applicant next rebuts Examiner’s response made in the final Office Action of January 10, 2022 regarding Applicant’s assertion AHN is silent about how the press is operated when the data is stored in the data logger and how the amount of change is measured.  Applicant argues even if the speed, load, or change are recorded in the data logger, the store data is not a specific pressure value and speed value because AHN is influenced by the pressure loss.
This argument is not relevant to the scope of the claim.  The inertial force calculator clause of Claim 1 does not specify the calculation must include a pressure value in Mega Pascals and a speed value in meters per second as argued.  The inertial force calculator clause of Claim 1 requires a calculator to calculate a force proportional to a product of mass and acceleration.  As explained in numbered paragraph 9 on page 4 of the Final Office Action, paragraph [0016] of AHN teaches the data logger records the amount of change in load according to the speed by measuring the speed and load of the slide over time and then comparing the values to calculate the change in load over time.  This calculation is used to find the proportional force as is claimed in Claim 1.
Starting in the middle of the fifth page of the REMARKS section, Applicant next rebuts Examiner’s response made in the final Office Action of January 10, 2022 regarding Applicant’s assertion the load measured in real time in AHN is not the claimed limitation “a mass of the slide and a member connected to the slide.”  Applicant argues the load of the slide measured in AHN is a press load applied to the material being processed.  Examiner respectfully disagrees.  The AHN reference concerns itself with calculating a compensation value based upon changes in speed of the slide as the slide moves up and down within the press, and not with press load exerted on the material being processed.  ¶[0016] explains flow of hydraulic oil into and out of the hydraulic cylinder connected to the slide is controlled to control movement of the slide as it moves up and down within the press.
Starting in the middle of the sixth page of the REMARKS section, Applicant next states Claim 1 has been amended to include an acceleration detector configured to detect the acceleration of the slide in response to Examiner’s response concerning Applicant’s previous argument that AHN does not measure acceleration of the slide, and argues acceleration of the slide is a time derivative of the speed, and thus is not proportional to the speed of the slide.  Examiner concedes Examiner’s previous statement, “AHN compares the speed of the slide over time to calculate the acceleration of the slide which is proportional to the speed”, is not completely accurate.  The sentence should have read “AHN compares the speed of the slide over time to calculate the acceleration of the slide which is proportional to the change in speed over time.”  However, Examiner’s lapse in articulation does not change what AHN teaches.  Nonetheless, Applicant concedes Examiner’s point by amending the claim.
Starting in the last paragraph of the sixth page and spanning to the seventh of the REMARKS section, Applicant argues the type of press disclosed in KIRII is different from that of AHN, and therefore those skilled in the art would not be motivated to modify the mechanical press of KIRII based on the teachings of AHN in the context of a hydraulic press.  Examiner respectfully disagrees.  AHN teaches (¶[0001]) improving product quality by improving control of the press making the product through better control over movement of the press’s slide based on changes in load and speed stored in a database.  This teaching is applicable without regard to the type of press being used.
Starting in the third full paragraph of the seventh page, Applicant asserts measurement of the load of the slide in AHN is different from the claimed subject matter in that, in the claimed subject matter, the press loads before calibration are calculated based on the strains detected by the strain gauges, and the value of the load detected in AHN is influenced by the inertial force and pressure losses in the hydraulic system.  Examiner agrees with this contention.  However, AHN is not relied upon for calculating the press loads before calibration.  KIRII is relied upon for this disclosure.  AHN is relied upon for its teaching regarding elimination of the variation in load of the slide based upon changes in speed of the slide over time.  The combination of KIRII in view of AHN teaches the claimed subject matter as explained in the rejection.
Starting in the bottom half of the seventh page of the REMARKS section, Applicant argues AHN is silent about compensating for pressure losses within the hydraulic system which effect loads measured by AHN.  This may or may not be true.  However, compensating for pressure loss is not included in Claim 1.  Elimination of the inertial force of the slide is claimed in Claim 1.  And, AHN teaches this as explained.
Starting in the first full paragraph of the eight page of the REMARKS section, Applicant argues KIRII is different from AHN such that a person of ordinary skill would not have been motivated to combine the two.  Examiner respectfully disagrees.  A person of ordinary skill would have been motivated to make the combination as explained in the rejection of Claim 1 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 6-7, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,450,756 to Kirii et al. (hereinafter KIRII) in view of South Korean Publication No. KR20110112508A of Ahn et al. (hereinafter AHN).  Citations to AHN for this rejection will be made to translation previously provided.
Regarding Claim 1, KIRII discloses a press load measuring apparatus for a press machine (Title), comprising:
a plurality of strain gauges (90a, 90b in Fig. 1; col. 8, lines 25-28) attached to a plurality of columns (12 in Fig. 1; col. 8, lines 25-28) of the press machine (10 in Fig. 1; col. 6, line6-7) respectively, the plurality of strain gauges configured to detect respective strains generated in the plurality of columns in association with a press load acting on a slide of the press machine (col. 8, lines 31-38);
a stroke sensor encoder (96 in Fig. 4; col. 8, lines 51-57) adapted to detect the rotation angle of the press crankshaft drive mechanism (16 in Fig. 1; col. 6, line 13);
a counterbalancing system (counterbalancing cylinders 80, air chamber 82, air tank 84 and solenoid-operated directional control valve 86; col. 8, lines 6-23) which counterbalances the weight of the slide (14 in Fig. 1) and the upper die connected to it (20 in Fig. 1) with controller 92 regulating the counterbalancing during operation to an optimum value stored in machine memory (104 in Fig. 4; col. 9, lines 1-23) by adjusting pressure in cylinders 80 through control valves 86 as described at col. 8, lines 58-68); and
a press load calculator (98 in Fig. 4; col. 8, lines 58-68) configured to calculate press loads before calibration based on strains detected by the strain gauges attached to the respective columns of the plurality of columns (Fig. 4 shows controller 92 receives signals from strain gages 90; col. 9, lines 29-33), and calculate calibrated press loads (col. 9, lines 1-39 disclose controller 92 converts signals received from strain gages 90 into actual local pressing load values based upon strain-to-load relationships stored in machine data memory 104).
KIRII does not expressly disclose:
an acceleration detector as amended into Claim 1 on May 10, 2022;
an inertial force calculator as claimed; and
eliminating the calculated inertial force from the press loads before the calibration.
AHN teaches a hydraulic press slide weight control apparatus and method (Title).  The apparatus uses an encoder (9 in Fig. 1; ¶[0016]) on the slide (8 in Fig. 1; ¶[0016]) to measure its speed, pressure sensors (10 and 11 in Fig. 1; ¶[0016]) on the hydraulic operating cylinder (6 in Fig. 1; ¶[0016]) of the slide to measure the load of the slide, a data logger (12 in Fig. 1; ¶[0016]) for storing change amounts of the load according to the measured speed and load, a calculation device (13 in Fig. 1; ¶[0016]) which compares the speed and the load of the slide with the amount of change stored in the data logger to calculate a compensation value for the increase or decrease of the load according to speed of the slide, and a control signal generator (14 in Fig. 1; ¶[0016]) which control control valves (3 and 4 in Fig. 1; ¶[0016]) of the hydraulic operating cylinder.  ¶[0026] teaches the control apparatus and method provides a feedback control function so that the amount of load variation according to the speed and weight of the slide does not occur when controlling the elevating movement of the slide.
AHN detects acceleration of the slide by measuring the load and speed of the slide at different points in time and records them in the data logger (¶[0016]).  The calculation device compares the load and speed at different points in time to calculate the difference between them which represents the change in load and speed over time.  The calculated change represents acceleration of the slide.  Therefore, AHN teaches an “acceleration detector” in that it compares speed over time to detect acceleration.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the speed compensation calculation of AHN into the press load measuring apparatus of KIRII in order to provide more accurate press loading measurements by taking into account load variation attributable to inertial load of the slide, which would lead to improve product quality, as described in ¶[0001] of AHN.  A person of ordinary skill would make the incorporation by using the CPU of KIRII (98 in Fig. 4) to calculate the compensation value using data from the stroke sensor encoder of KIRII (96 in Fig. 4 of KIRII) to measure speed of the slide, pressure sensor data from the counterbalancing cylinders of KIRII (80 in Fig. 2 of KIRII) to measure the load on the slide, and using RAM of the controller of KIRII (100 of 92 in Fig. 4 of KIRII) as a data logger for storing the change amounts of the load according to the measured speed and load.  The results of the speed compensation calculation would be incorporated as part of the strain-to-load relationships disclose by KIRII so as to eliminate effects of inertial forces on the output of the device.
Regarding Claim 2, the prior art reference combination of KIRII and AHN renders the press load measuring apparatus for a press machine according to claim 1 unpatentable as explained above.  KIRII further discloses an output section configured to output the calibrated press loads.  See col. 10, lines 39-45 of KIRII.
Regarding Claim 6, the prior art reference combination of KIRII and AHN renders the press load measuring apparatus for a press machine according to claim 1 unpatentable as explained above.  Fig. 1 of AHN shows a member connected to the slide is an upper mold.  Therefore, the speed compensation calculation of AHN teaches taking into account the mass of the tool affixed to the slide.  Further, counterbalancing cylinders 80 of KIRII counterbalance the weight of the slide and the upper tool connected to it.  Controller 92 regulates counterbalancing cylinders 80 during operation to the optimum pressure which includes the weight of the slide and the tool connected to it.
Regarding Claim 7, the prior art reference combination of KIRII and AHN renders the press load measuring apparatus for a press machine according to claim 1 unpatentable as explained above.  AHN further teaches:
the inertial force calculator calculates the slide inertial force G by using the following expression G = -M × α, where M is the mass and α is the acceleration in an upward direction to be detected.  ¶[0016] of AHN teaches data logger 12 stores load measurements from pressure sensors 10 and 11, which includes load measurements taken during upward movement of the slide.  Therefore, the speed compensation calculation involves acceleration of the slide as it moves upward.  ¶[0026] teaches the control apparatus and method of AHN provides a feedback control function so that the amount of load variation according to the speed and weight of the slide does not occur when controlling the elevating movement of the slide.  Therefore, AHN draws particular attention to upward movement of the slide.
Regarding Claim 10, KIRII discloses a press load measuring method for a press machine (Title), comprising:
attaching strain gauges (90a, 90b in Fig. 1; col. 8, lines 25-28) respectively to a plurality of columns (12 in Fig. 1; col. 8, lines 25-28) of the press machine (10 in Fig. 1; col. 6, line6-7), the strain gauges detecting strains generated in the respective columns in association with a press load acting on the slide of the press machine (col. 8, lines 31-38);
calculating press partial loads before calibration based on strains detected by the strain gauges attached to the respective columns of the plurality of columns (col. 9, lines 24-33 discloses signals received from each of the strain gages is converted into local load values); and
calculating calibrated press loads by a press load calculator (col. 9, lines 1-39 disclose controller 92 converts signals received from strain gages 90 into actual local pressing load values based upon strain-to-load relationships stored in machine data memory 106).
KIRII does not expressly disclose calculating a slide inertial force proportional to a product of a mass of the slide and a member connected to the slide and an acceleration of the slide by an inertial force calculator.  But, as noted above in the rejection of Claim 1, KIRII does disclose using a stroke sensor encoder for detecting the rotation angle of the crankshaft and uses weight of the slide in calculating the press load measurement made by the method by regulating.
KIRII also does not expressly disclose eliminating the calculated slide inertial force from the press loads before the calibration.
As explained in the rejection of Claim 1, AHN teaches a slide weight control apparatus and method which compares variation in the speed and load of the slide as it moves up and down in the press to compensate for effects inertia plays in force exerted by the slide.  Further, AHN teaches detecting acceleration of the slide with an acceleration detector by recording the load and speed of the slide at different points in time in a data logger and compares them to detect a change in speed which represents acceleration of the slide.  Therefore, AHN teaches detecting acceleration of the slide by comparing speed over time to detect acceleration.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the speed compensation calculation of AHN into the press load measuring method of KIRII in order to provide more accurate press loading measurements by taking into account load variation attributable to inertial load on the slide.
Regarding Claim 13, the prior art reference combination of KIRII and AHN renders the method according to Claim 10 unpatentable as explained above.  AHN also teaches
the inertial force calculator calculates the slide inertial force G by using the following expression G = -M × α, where M is the mass and α is the acceleration in the upward direction to be detected.  ¶[0016] of AHN teaches data logger 12 stores load measurements from pressure sensors 10 and 11, which includes load measurements taken during upward movement of the slide.  Therefore, the speed compensation calculation involves acceleration of the slide as it moves upward.  ¶[0026] teaches the control apparatus and method of AHN provides a feedback control function so that the amount of load variation according to the speed and weight of the slide does not occur when controlling the elevating movement of the slide.  Therefore, AHN draws particular attention to upward movement of the slide.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725